DETAILED ACTION
Claims 1-46 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Objections
Claim 1 is objected to because of the following informalities:  The metes and bounds of “an I/O switch” are unclear.  Does I/O switch mean an input/output switch or something else?  Appropriate correction is required (e.g., “input/output (I/O) switch”).
Claim 28 is objected to because of the following informalities:  The metes and bounds of “one or more PIO subsystems” are unclear.  Does PIO subsystem mean process input/output subsystem or something else?  Appropriate correction is required (e.g., “one or more process input/output (PIO) subsystems”).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4-10, 13-14, 16, 21-22, 26-28, 30-38, and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0026942 (De Ligt) in view of U.S. Patent Application Publication No. 2018/0314240 (Velagapalli).


Claim 1:
(De Ligt: “Disclosed embodiments relate to process data transmission for visualization and for controlling an industrial process.” Paragraph 0001; “FIG. 1 is a flow chart that shows steps in a method 100 of controlling an industrial process using IP communications based on a publisher subscriber pattern, according to an example embodiment.” Paragraph 0019)
virtualizing, by an I/O switch communicatively disposed between a plurality of nodes of the industrial process plant, at least one physical delivery mechanism of I/O data between the plurality of nodes via publish/subscribe layers corresponding to the plurality of nodes and the I/O switch, (De Ligt: see the data acquisition block 135 receiving field data from the field devices 110 and publishing the field data to the distributed control system 180 and other components of the system as illustrated in figure 2; sending measured field data 101 and providing the IP field data to an IP broker 102 as illustrated in figure 1; “The IP broker has a stored publisher/subscriber pattern in memory 135b.sub.1 comprising a plurality of clients including at least a first client, such as a client at an operator station or DCS (see DCS 180 and operator station 185 in FIG. 2) and/or in an application layer (see application layer 150 in FIG. 2). Each client is subscribed by a published message to the IP broker that includes at least a selected topic from the tree of topics. Publish/subscribe is event-driven and enables messages to be pushed to clients.” Paragraph 0024; “The field layer 130 includes a data acquisition block 135 which functions as an input/output (IO) module that includes a data acquisition module 135a, where the data acquisition module 135a can comprise a smart Communication Interface Unit (CIU) which can provide an intelligent IO interface that knows about the processing equipment (e.g., instruments, tanks) and the complete site setup at the industrial plant 105. Such a CIU can take care of fetching the field data from the field devices 110, performing data calculations, and presenting a complete record as shown in FIG. 2 to layers such as the cross software platform layer 140, application layer 150, and cloud computing system 190. The field layer 130, cross software platform layer 140, application layer 150 and cloud computing system 190 collectively can be considered a data processing and visualization system 170 for the control system 200.” Paragraph 0027)
the I/O switch included in a process control system of the industrial process plant; and (De Ligt: see the data acquisition block 135 in the data processing and visualization system 170 as illustrated in figure 2 and as described in paragraph 0033, 0034)
the plurality of nodes including (De Ligt: see the field devices 110 and the distributed control system 180 as illustrated in figure 2 and as described in paragraphs 0019, 0020, 0024)
a field device disposed in a physical environment of the industrial process plant and (De Ligt: see the field devices 110 as illustrated in figure 2 and as described in paragraphs 0019, 0020)
a process controller, (De Ligt: see the distributed control system 180 as illustrated in figure 2 and as described in paragraph 0024)

De Ligt does not explicitly describe control as described below.  However, Velagapalli teaches the control as described below.  
the field device and the process controller included in a process control loop of the process control system that executes during run-time operations of the industrial process plant to control at least a portion of the industrial process; and (Velagapalli: “In the Purdue model, “Level 1” may include one or more controllers 106, which are coupled to the network 104. Among other things, each controller 106 may use the measurements from one or more sensors 102a to control the operation of one or more actuators 102b. For example, a controller 106 could receive measurement data from one or more sensors 102a and use the measurement data to generate control signals for one or more actuators 102b. Each controller 106 includes any suitable structure for interacting with one or more sensors 102a and controlling one or more actuators 102b. Each controller 106 could, for example, represent a proportional-integral-derivative (PID) controller or a multi variable controller, such as a Robust Multivariable Predictive Control Technology (RMPCT) controller or other type of controller implementing model predictive control (MPC) or other advanced predictive control (APC). As a particular example, each controller 106 could represent a computing device running a real-time operating system.” Paragraph 0015)
delivering, by the I/O switch via a corresponding virtualized physical delivery mechanism utilizing the publish/subscribe layers corresponding to the field device, the process controller, and the I/O switch, process I/O data between the field device and the process controller to thereby control the at least the portion of the industrial process. (see the publisher/subscriber patterns in De Ligt and the control in Velagapalli; De Ligt: see the broker publishing the updated IP field data according to the publisher/subscriber patterns as illustrated in figure 1 and as described in paragraphs 0024, 0025, 0026; “Clients can subscribe to an exact topic or use a wildcard. The IP broker has a stored publisher/subscriber pattern in memory 135b.sub.1 comprising a plurality of clients including at least a first client, such as a client at an operator station or DCS (see DCS 180 and operator station 185 in FIG. 2) and/or in an application layer (see application layer 150 in FIG. 2). Each client is subscribed by a published message to the IP broker that includes at least a selected topic from the tree of topics. Publish/subscribe is event-driven and enables messages to be pushed to clients.” Paragraph 0024; “The IP broker is the central communication point in charge of dispatching all messages between the senders (field devices 110) and the rightful receivers (clients). Each client that publishes a message to the broker includes a topic into the message. The topic includes the routing information for the IP broker to use. Each client that wants to receive messages subscribes to a certain topic and the IP broker delivers all messages with the matching topic to the client.” Paragraph 0025; Velagapalli: “In the Purdue model, “Level 1” may include one or more controllers 106, which are coupled to the network 104. Among other things, each controller 106 may use the measurements from one or more sensors 102a to control the operation of one or more actuators 102b. For example, a controller 106 could receive measurement data from one or more sensors 102a and use the measurement data to generate control signals for one or more actuators 102b. Each controller 106 includes any suitable structure for interacting with one or more sensors 102a and controlling one or more actuators 102b. Each controller 106 could, for example, represent a proportional-integral-derivative (PID) controller or a multi variable controller, such as a Robust Multivariable Predictive Control Technology (RMPCT) controller or other type of controller implementing model predictive control (MPC) or other advanced predictive control (APC). As a particular example, each controller 106 could represent a computing device running a real-time operating system.” Paragraph 0015)
One of ordinary skill in the art would have recognized that applying the known technique of De Ligt, namely, industrial process control using IP communications with publisher subscriber patterns, with the known techniques of Velagapalli, namely, a flexible hierarchical model for monitoring distributed industrial control systems, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of De Ligt to distribute sensor data based on publisher subscriber patterns with the teachings of Velagapalli to use publisher and subscriber components for distributing data and controlling an industrial control systems would have been recognized by those of ordinary skill in the art as resulting in an improved industrial control system (i.e., using distributed data to control a process in an industrial control system of De Ligt based on the teachings of controlling a process using distributed data in Velagapalli).

Claim 2:
The cited prior art describes the method of claim 1, wherein the process controller is a physical process controller disposed in the physical environment of the industrial process plant. (De Ligt: see the distributed control system 180 as illustrated in figure 2 and as described in paragraph 0024)

Claim 4:
The cited prior art describes the method of claim 1, wherein utilizing the publish/subscribe layers that respectively correspond to the field device, the process controller, and the I/O switch includes utilizing a packet protocol. (De Ligt: “For future DCS systems, bus 139 can comprise M2M protocols over TCP/IP or OPC-UA (over TCP/IP).” Paragraph 0037; “The process data from the device layer is converted from a serial protocol (e.g., Modbus) to IP communications which pushes the data directly to the application (GUI) layer by using a publish subscriber pattern.” Paragraph 0011; “The data acquisition module 135a converts the measured field data into IP field data.” Paragraph 0020; “For example, there is an IP connection 138 shown in FIG. 2 between the IP broker 135b and clients such as in the application layer 150 and the cloud computing system 190.” Paragraph 0026)

Claim 5:
De Ligt does not explicitly describe subscription across various levels or control as described below.  However, Velagapalli teaches the subscription across various levels and control as described below.  
The cited prior art describes the method of claim 1, wherein utilizing the publish/subscribe layers corresponding to the field device, the process controller, and the I/O 
receiving, at the I/O switch, published first data via the publish/subscribe layer of the I/O switch and based on a subscription of the I/O switch to the published first data, the published first data indicating process data generated by the field device during the execution of the process control loop; and (see the data acquisition block 135 as described in De Ligt and the subscription across various levels in Velagaphalli; De Ligt: see the data acquisition block 135 receiving field data from the field devices 110 and publishing the field data to the distributed control system 180 and other components of the system as illustrated in figure 2; sending measured field data 101 and providing the IP field data to an IP broker 102 as illustrated in figure 1; “The field layer 130 includes a data acquisition block 135 which functions as an input/output (IO) module that includes a data acquisition module 135a, where the data acquisition module 135a can comprise a smart Communication Interface Unit (CIU) which can provide an intelligent IO interface that knows about the processing equipment (e.g., instruments, tanks) and the complete site setup at the industrial plant 105. Such a CIU can take care of fetching the field data from the field devices 110, performing data calculations, and presenting a complete record as shown in FIG. 2 to layers such as the cross software platform layer 140, application layer 150, and cloud computing system 190. The field layer 130, cross software platform layer 140, application layer 150 and cloud computing system 190 collectively can be considered a data processing and visualization system 170 for the control system 200.” Paragraph 0027; Velagapalli: “A data publisher is a site where data is generated to be published to other sites. A data subscriber is a site that collects data from publishers. The “site” can be a system or device within the industrial control system, and can be implemented as an application executing on such a system or device. A given physical system or device may implement multiple subscriber/publisher applications. Any of the elements of FIG. 1 can act as publisher or subscriber site. Each of the subscriber sites and publisher sites has an associated application hierarchy property.” Paragraph 0042; “Similarly, the lowest-level sites in the hierarchy (level 0), such as 204 in this example, are publisher sites only, since there are no lower-level sites from which data should be subscribed.” Paragraph 0044)
publishing, by the I/O switch via the publish/subscribe layer of the I/O switch, second data indicative of the published first data, thereby causing the process controller to, during the execution of the process control loop: (De Ligt: see the broker publishing the updated IP field data according to the publisher/subscriber patterns as illustrated in figure 1 and as described in paragraphs 0024, 0025, 0026; “Clients can subscribe to an exact topic or use a wildcard. The IP broker has a stored publisher/subscriber pattern in memory 135b.sub.1 comprising a plurality of clients including at least a first client, such as a client at an operator station or DCS (see DCS 180 and operator station 185 in FIG. 2) and/or in an application layer (see application layer 150 in FIG. 2). Each client is subscribed by a published message to the IP broker that includes at least a selected topic from the tree of topics. Publish/subscribe is event-driven and enables messages to be pushed to clients.” Paragraph 0024; “The IP broker is the central communication point in charge of dispatching all messages between the senders (field devices 110) and the rightful receivers (clients). Each client that publishes a message to the broker includes a topic into the message. The topic includes the routing information for the IP broker to use. Each client that wants to receive messages subscribes to a certain topic and the IP broker delivers all messages with the matching topic to the client.” Paragraph 0025)
receive, via the respective publish/subscribe layer of the process controller and based on a corresponding subscription, the published second data or data indicative of the published second data; (De Ligt: “The data acquisition block 135 is shown coupled by a bus 139 to the DCS 180 and its operator station 185 that are both shown outside of the application layer 150 as they can process raw field data received from the field layer 130.” Paragraph 0033)
generate a control signal based on the process data generated by the field device and indicated by the published second data; and (Velagapalli: “In the Purdue model, “Level 1” may include one or more controllers 106, which are coupled to the network 104. Among other things, each controller 106 may use the measurements from one or more sensors 102a to control the operation of one or more actuators 102b. For example, a controller 106 could receive measurement data from one or more sensors 102a and use the measurement data to generate control signals for one or more actuators 102b. Each controller 106 includes any suitable structure for interacting with one or more sensors 102a and controlling one or more actuators 102b. Each controller 106 could, for example, represent a proportional-integral-derivative (PID) controller or a multi variable controller, such as a Robust Multivariable Predictive Control Technology (RMPCT) controller or other type of controller implementing model predictive control (MPC) or other advanced predictive control (APC). As a particular example, each controller 106 could represent a computing device running a real-time operating system.” Paragraph 0015)
transmit the control signal to modify the control of the at least the portion of the industrial process. (Velagapalli: “For example, the network 104 could transport measurement data from the sensors 102a and provide control signals to the actuators 102b.” paragraph 0014; “In the Purdue model, “Level 1” may include one or more controllers 106, which are coupled to the network 104. Among other things, each controller 106 may use the measurements from one or more sensors 102a to control the operation of one or more actuators 102b. For example, a controller 106 could receive measurement data from one or more sensors 102a and use the measurement data to generate control signals for one or more actuators 102b. Each controller 106 includes any suitable structure for interacting with one or more sensors 102a and controlling one or more actuators 102b.” Paragraph 0015)
De Ligt and Velagapalli are combinable for the same rationale as set forth above with respect to claim 1.

Claim 6:

The cited prior art describes the method of claim 1, further comprising:
maintaining, by the I/O switch, a first set of records indicative of respective I/O data published by each node of a first at least a subset of the plurality of nodes and to which the I/O switch has subscribed, the first at least the subset of the plurality of nodes including the field device; and (Velagapalli: “A data table T is maintained at each participating data node (site) that houses the data for that publisher/subscriber and also maintains the application hierarchy properties of that site, such as being stored in an appropriate memory or database. The table provides the context such as level in a hierarchy to the application that is consuming the data, as indicated by the application hierarchy property.” Paragraph 0045; “For example, a replication process may be that only a set of chosen tables should be replicated from level q to level q+1 in the industrial control network hierarchy. As illustrated in FIG. 2, each publisher/subscriber node represents a publisher/subscriber data application that contains a table T.” paragraph 0047; De Ligt: see the data acquisition block 135 in the data processing and visualization system 170 as illustrated in figure 2 and as described in paragraph 0033, 0034)
maintaining, by the I/O switch, a second set of records indicative of respective I/O data to which each node of a second at least a subset of the plurality of nodes has subscribed, the second at least the subset of the plurality of nodes including the process controller or an intervening node communicatively disposed between the I/O switch and the process controller; and (De Ligt: “Stored messages are organized at an IP broker around a tree of topics, and clients subscribe to messages stored at the IP broker that are delivered to client(s) that subscribe to a particular topic or to groups of topics.” paragraph 0010; “The IP broker has a stored publisher/subscriber pattern in memory 135b.sub.1 comprising a plurality of clients including at least a first client, such as a client at an operator station or DCS (see DCS 180 and operator station 185 in FIG. 2) and/or in an application layer (see application layer 150 in FIG. 2). Each client is subscribed by a published message to the IP broker that includes at least a selected topic from the tree of topics. Publish/subscribe is event-driven and enables messages to be pushed to clients.” Paragraph 0024)
wherein delivering, by the I/O switch, the process I/O data between the field device and the process controller is based on the first set of records and the second set of records maintained by the I/O switch. (De Ligt: “The IP broker is the central communication point in charge of dispatching all messages between the senders (field devices 110) and the rightful receivers (clients). Each client that publishes a message to the broker includes a topic into the message. The topic includes the routing information for the IP broker to use. Each client that wants to receive messages subscribes to a certain topic and the IP broker delivers all messages with the matching topic to the client. Therefore the respective clients don't have to “know” each other, as they only communicate over the topic. This architecture enables highly scalable solutions without dependencies between the data producers and the data consumers.” Paragraph 0025; Velagapalli: “A data table T is maintained at each participating data node (site) that houses the data for that publisher/subscriber and also maintains the application hierarchy properties of that site, such as being stored in an appropriate memory or database. The table provides the context such as level in a hierarchy to the application that is consuming the data, as indicated by the application hierarchy property.” Paragraph 0045; “For example, a replication process may be that only a set of chosen tables should be replicated from level q to level q+1 in the industrial control network hierarchy. As illustrated in FIG. 2, each publisher/subscriber node represents a publisher/subscriber data application that contains a table T.” paragraph 0047; “In some embodiments, the process can be a replication process that specifies data replication between publisher applications and subscriber applications based on the application hierarchy properties, such as only replicating data between a publisher application at a first hierarchical level and a subscriber application at a second hierarchical level.” Paragraph 0056)
De Ligt and Velagapalli are combinable for the same rationale as set forth above with respect to claim 1.

Claim 7:
The cited prior art describes the method of claim 6, further comprising accepting, by the I/O switch, a request of a particular node included in the second at least the subset of the plurality of nodes to subscribe to particular I/O data, and storing a particular record in the second set of records based on the accepted request. (De Ligt: “Each client that wants to receive messages subscribes to a certain topic and the IP broker delivers all messages with the matching topic to the client.” Paragraph 0025; “Clients can subscribe to an exact topic or use a wildcard. The IP broker has a stored publisher/subscriber pattern in memory 135b.sub.1 comprising a plurality of clients including at least a first client, such as a client at an operator station or DCS (see DCS 180 and operator station 185 in FIG. 2) and/or in an application layer (see application layer 150 in FIG. 2). Each client is subscribed by a published message to the IP broker that includes at least a selected topic from the tree of topics.” paragraph 0024)

Claim 8:
De Ligt does not explicitly describe multiple sets of records as described below.  However, Velagapalli teaches the multiple sets of records as described below.  
The cited prior art describes the method of claim 6, wherein the I/O data indicated in the second set of records is indicated in the first set of records. (Velagapalli: “A data table T is maintained at each participating data node (site) that houses the data for that publisher/subscriber and also maintains the application hierarchy properties of that site, such as being stored in an appropriate memory or database. The table provides the context such as level in a hierarchy to the application that is consuming the data, as indicated by the application hierarchy property.” Paragraph 0045; “For example, a replication process may be that only a set of chosen tables should be replicated from level q to level q+1 in the industrial control network hierarchy. As illustrated in FIG. 2, each publisher/subscriber node represents a publisher/subscriber data application that contains a table T.” paragraph 0047; De Ligt: see the data acquisition block 135 in the data processing and visualization system 170 as illustrated in figure 2 and as described in paragraph 0033, 0034)
De Ligt and Velagapalli are combinable for the same rationale as set forth above with respect to claim 1.

Claim 9:
De Ligt does not explicitly describe multiple sets of records as described below.  However, Velagapalli teaches the multiple sets of records as described below.  
The cited prior art describes the method of claim 6, further comprising updating at least one of the first set of records or the second set of records based on changes to subscriptions. (Velagapalli: “A data table T is maintained at each participating data node (site) that houses the data for that publisher/subscriber and also maintains the application hierarchy properties of that site, such as being stored in an appropriate memory or database. The table provides the context such as level in a hierarchy to the application that is consuming the data, as indicated by the application hierarchy property.” Paragraph 0045; “For example, a replication process may be that only a set of chosen tables should be replicated from level q to level q+1 in the industrial control network hierarchy. As illustrated in FIG. 2, each publisher/subscriber node represents a publisher/subscriber data application that contains a table T.” paragraph 0047; “In this example, the CEO could run a process to collect state data from all publishers, or all publishers at a given level that includes a hierarchical indicator based on the application hierarchy properties. The process can select data as appropriate from the publishers based on the application hierarchy properties. Similarly, the application hierarchy properties can be used to generate a logical data map of the publishers and subscribers throughout the industrial control network/system.” Paragraph 0050; “In some embodiments, the process can be creating a logical data map of the publishers and subscribers throughout the industrial control network/system based on the application hierarchy properties of each of the publisher applications or subscriber applications. The logical data map can include connections between publisher applications and subscriber applications according to the connection information.” Paragraph 0057; De Ligt: see the data acquisition block 135 in the data processing and visualization system 170 as illustrated in figure 2 and as described in paragraph 0033, 0034)
De Ligt and Velagapalli are combinable for the same rationale as set forth above with respect to claim 1.

Claim 10:
De Ligt does not explicitly describe multiple sets of records as described below.  However, Velagapalli teaches the multiple sets of records as described below.  
The cited prior art describes the method of claim 6, 
wherein each of the I/O data indicated by the first set of records and the I/O data indicated by the second set of records is respectively identified at the I/O switch by a unique tag, the unique tag identifying the each I/O data, and (Velagapalli: “The property should support attributes that can reveal information about a subscriber or a publisher such as its associated level in a hierarchy, location, role, etc.” paragraph 0033; “The method includes associating each publisher application or subscriber application with an application hierarchy property that identifies the associated hierarchical level in the industrial control network.” Paragraph 0003; “In various embodiments, each publisher application includes an application hierarchy property P.sub.q,j indicating that the publisher application is at hierarchical level q and has an order index j. In various embodiments, each subscriber application includes an application hierarchy property S.sub.q,j indicating that the subscriber application is at hierarchical level q and has an order index j.” paragraph 0005; “Each of the subscriber sites and publisher sites has an associated application hierarchy property.” Paragraph 0042)
the unique tag defined based on a configuration of the industrial process plant. (Velagapalli: “The property should support attributes that can reveal information about a subscriber or a publisher such as its associated level in a hierarchy, location, role, etc.” paragraph 0033; “The method includes associating each publisher application or subscriber application with an application hierarchy property that identifies the associated hierarchical level in the industrial control network.” Paragraph 0003; “In various embodiments, each publisher application includes an application hierarchy property P.sub.q,j indicating that the publisher application is at hierarchical level q and has an order index j. In various embodiments, each subscriber application includes an application hierarchy property S.sub.q,j indicating that the subscriber application is at hierarchical level q and has an order index j.” paragraph 0005; “Each of the subscriber sites and publisher sites has an associated application hierarchy property.” Paragraph 0042)
De Ligt and Velagapalli are combinable for the same rationale as set forth above with respect to claim 1.

Claim 13:
The cited prior art describes the method of claim 1, wherein at least a portion of the I/O switch comprises computer-executable instructions stored on one or more memories of one or more computing devices. (De Ligt: see the data acquisition 145a and broker 145b utilizing a processor 160 and memory 160a as illustrated in figure 3 and as described in paragraph 0034; see the data acquisition block 135 in the data processing and visualization system 170 as illustrated in figure 2 and as described in paragraph 0033, 0034; “Step 102 comprises providing the IP field data to an IP broker (see IP broker 135b in FIG. 2) having at least one memory 135b.sub.1 (e.g., Random Access Memory) that stores the IP field data arranged in a tree of topics.” Paragraph 0024)

Claim 14:
The cited prior art describes the method of claim 13, 
wherein the at least the portion of the I/O switch is a first at least a portion of the I/O switch, and (De Ligt: see the data acquisition block 135 in the data processing and visualization system 170 as illustrated in figure 2 and as described in paragraph 0033, 0034; see the data acquisition 135a’ as illustrated in figure 3 and as described in paragraph 0039)
at least a second portion of the I/O switch comprises the one or more computing devices. (De Ligt: see the data acquisition 145a and broker 145b utilizing a processor 160 and memory 160a as illustrated in figure 3 and as described in paragraph 0034)

Claim 16:
De Ligt does not explicitly describe subscription across various levels or control as described below.  However, Velagapalli teaches the subscription across various levels and control as described below.  
The cited prior art describes the method of claim 1, 
wherein the I/O switch is a first I/O switch included in the process control system of the industrial process plant, and (De Ligt: see the data acquisition block 135 in the data processing and visualization system 170 as illustrated in figure 2 and as described in paragraph 0033, 0034)
wherein utilizing the publish/subscribe layers that respectively correspond to the field device, the process controller, and the first I/O switch to deliver the process I/O data between the field device and the process controller includes:
receiving, via the publish/subscribe layer of the first I/O switch, first data that is published by the publish/subscribe layer of the field device, the published first data indicative of process data generated by the field device while the process control loop is executing during the run-time operations of the industrial process plant; (see the publisher/subscriber patterns in De Ligt and the control in Velagapalli; De Ligt: see the broker publishing the updated IP field data according to the publisher/subscriber patterns as illustrated in figure 1 and as described in paragraphs 0024, 0025, 0026; “Clients can subscribe to an exact topic or use a wildcard. The IP broker has a stored publisher/subscriber pattern in memory 135b.sub.1 comprising a plurality of clients including at least a first client, such as a client at an operator station or DCS (see DCS 180 and operator station 185 in FIG. 2) and/or in an application layer (see application layer 150 in FIG. 2). Each client is subscribed by a published message to the IP broker that includes at least a selected topic from the tree of topics. Publish/subscribe is event-driven and enables messages to be pushed to clients.” Paragraph 0024; “The IP broker is the central communication point in charge of dispatching all messages between the senders (field devices 110) and the rightful receivers (clients). Each client that publishes a message to the broker includes a topic into the message. The topic includes the routing information for the IP broker to use. Each client that wants to receive messages subscribes to a certain topic and the IP broker delivers all messages with the matching topic to the client.” Paragraph 0025; Velagapalli: “In the Purdue model, “Level 1” may include one or more controllers 106, which are coupled to the network 104. Among other things, each controller 106 may use the measurements from one or more sensors 102a to control the operation of one or more actuators 102b. For example, a controller 106 could receive measurement data from one or more sensors 102a and use the measurement data to generate control signals for one or more actuators 102b. Each controller 106 includes any suitable structure for interacting with one or more sensors 102a and controlling one or more actuators 102b. Each controller 106 could, for example, represent a proportional-integral-derivative (PID) controller or a multi variable controller, such as a Robust Multivariable Predictive Control Technology (RMPCT) controller or other type of controller implementing model predictive control (MPC) or other advanced predictive control (APC). As a particular example, each controller 106 could represent a computing device running a real-time operating system.” Paragraph 0015)
publishing, via the publish/subscribe layer of the first I/O switch, second data indicative of the first data, thereby causing a second I/O switch that is included in Velagapalli: see the subscriber and publisher applications throughout the hierarchical levels as illustrated in figure 2; “A data publisher is a site where data is generated to be published to other sites. A data subscriber is a site that collects data from publishers. The “site” can be a system or device within the industrial control system, and can be implemented as an application executing on such a system or device. A given physical system or device may implement multiple subscriber/publisher applications. Any of the elements of FIG. 1 can act as publisher or subscriber site. Each of the subscriber sites and publisher sites has an associated application hierarchy property.” Paragraph 0042; “In this example, the CEO could run a process to collect state data from all publishers, or all publishers at a given level that includes a hierarchical indicator based on the application hierarchy properties. The process can select data as appropriate from the publishers based on the application hierarchy properties. Similarly, the application hierarchy properties can be used to generate a logical data map of the publishers and subscribers throughout the industrial control network/system.” Paragraph 0050; De Ligt: see the broker publishing the updated IP field data according to the publisher/subscriber patterns as illustrated in figure 1 and as described in paragraphs 0024, 0025, 0026)


Claim 21:
The cited prior art describes a system of an industrial process plant, the system comprising: (De Ligt: “Disclosed embodiments relate to process data transmission for visualization and for controlling an industrial process.” Paragraph 0001; “FIG. 1 is a flow chart that shows steps in a method 100 of controlling an industrial process using IP communications based on a publisher subscriber pattern, according to an example embodiment.” Paragraph 0019)
an input/output (I/O) switch included in a process control system of the industrial process plant, the I/O switch communicatively connecting (De Ligt: see the data acquisition block 135 in the data processing and visualization system 170 as illustrated in figure 2 and as described in paragraph 0033, 0034)
a plurality of nodes of the process control system, and (De Ligt: see the field devices 110 and the distributed control system 180 as illustrated in figure 2 and as described in paragraphs 0019, 0020, 0024)
the I/O switch virtualizing at least one physical delivery mechanism of I/O data between the plurality of nodes by utilizing publish/subscribe layers corresponding to the plurality of nodes and the I/O switch, (De Ligt: see the data acquisition block 135 receiving field data from the field devices 110 and publishing the field data to the distributed control system 180 and other components of the system as illustrated in figure 2; sending measured field data 101 and providing the IP field data to an IP broker 102 as illustrated in figure 1; “The IP broker has a stored publisher/subscriber pattern in memory 135b.sub.1 comprising a plurality of clients including at least a first client, such as a client at an operator station or DCS (see DCS 180 and operator station 185 in FIG. 2) and/or in an application layer (see application layer 150 in FIG. 2). Each client is subscribed by a published message to the IP broker that includes at least a selected topic from the tree of topics. Publish/subscribe is event-driven and enables messages to be pushed to clients.” Paragraph 0024; “The field layer 130 includes a data acquisition block 135 which functions as an input/output (IO) module that includes a data acquisition module 135a, where the data acquisition module 135a can comprise a smart Communication Interface Unit (CIU) which can provide an intelligent IO interface that knows about the processing equipment (e.g., instruments, tanks) and the complete site setup at the industrial plant 105. Such a CIU can take care of fetching the field data from the field devices 110, performing data calculations, and presenting a complete record as shown in FIG. 2 to layers such as the cross software platform layer 140, application layer 150, and cloud computing system 190. The field layer 130, cross software platform layer 140, application layer 150 and cloud computing system 190 collectively can be considered a data processing and visualization system 170 for the control system 200.” Paragraph 0027)


the process control system further including a process control loop comprising (Velagapalli: “In the Purdue model, “Level 1” may include one or more controllers 106, which are coupled to the network 104. Among other things, each controller 106 may use the measurements from one or more sensors 102a to control the operation of one or more actuators 102b. For example, a controller 106 could receive measurement data from one or more sensors 102a and use the measurement data to generate control signals for one or more actuators 102b. Each controller 106 includes any suitable structure for interacting with one or more sensors 102a and controlling one or more actuators 102b. Each controller 106 could, for example, represent a proportional-integral-derivative (PID) controller or a multi variable controller, such as a Robust Multivariable Predictive Control Technology (RMPCT) controller or other type of controller implementing model predictive control (MPC) or other advanced predictive control (APC). As a particular example, each controller 106 could represent a computing device running a real-time operating system.” Paragraph 0015)
a field device disposed in a physical environment of the industrial process plant and (De Ligt: see the field devices 110 as illustrated in figure 2 and as described in paragraphs 0019, 0020)
a process controller, (De Ligt: see the distributed control system 180 as illustrated in figure 2 and as described in paragraph 0024)
the field device and the process controller included in the plurality of nodes communicatively connected via the I/O switch, and (De Ligt: see the field devices 110 and the distributed control system 180 as illustrated in figure 2 and as described in paragraphs 0019, 0020, 0024; see the data acquisition block 135 in the data processing and visualization system 170 as illustrated in figure 2 and as described in paragraph 0033, 0034)
the process control loop executing during run-time operations of the industrial process plant to control at least a portion of an industrial process by utilizing a corresponding virtualized physical delivery mechanism provided by the I/O switch to deliver process I/O data between the field device and the controller. (see the publisher/subscriber patterns in De Ligt and the control in Velagapalli; De Ligt: see the broker publishing the updated IP field data according to the publisher/subscriber patterns as illustrated in figure 1 and as described in paragraphs 0024, 0025, 0026; “Clients can subscribe to an exact topic or use a wildcard. The IP broker has a stored publisher/subscriber pattern in memory 135b.sub.1 comprising a plurality of clients including at least a first client, such as a client at an operator station or DCS (see DCS 180 and operator station 185 in FIG. 2) and/or in an application layer (see application layer 150 in FIG. 2). Each client is subscribed by a published message to the IP broker that includes at least a selected topic from the tree of topics. Publish/subscribe is event-driven and enables messages to be pushed to clients.” Paragraph 0024; “The IP broker is the central communication point in charge of dispatching all messages between the senders (field devices 110) and the rightful receivers (clients). Each client that publishes a message to the broker includes a topic into the message. The topic includes the routing information for the IP broker to use. Each client that wants to receive messages subscribes to a certain topic and the IP broker delivers all messages with the matching topic to the client.” Paragraph 0025; Velagapalli: “In the Purdue model, “Level 1” may include one or more controllers 106, which are coupled to the network 104. Among other things, each controller 106 may use the measurements from one or more sensors 102a to control the operation of one or more actuators 102b. For example, a controller 106 could receive measurement data from one or more sensors 102a and use the measurement data to generate control signals for one or more actuators 102b. Each controller 106 includes any suitable structure for interacting with one or more sensors 102a and controlling one or more actuators 102b. Each controller 106 could, for example, represent a proportional-integral-derivative (PID) controller or a multi variable controller, such as a Robust Multivariable Predictive Control Technology (RMPCT) controller or other type of controller implementing model predictive control (MPC) or other advanced predictive control (APC). As a particular example, each controller 106 could represent a computing device running a real-time operating system.” Paragraph 0015)
De Ligt and Velagapalli are combinable for the same rationale as set forth above with respect to claim 1.

Claim 22:
De Ligt does not explicitly describe multiple layers of subscribe/publish as described below.  However, Velagapalli teaches the multiple layers of subscribe/publish as described below.  
The cited prior art describes the system of claim 21, wherein:
the I/O switch includes a publish/subscribe layer via which the I/O switch receives published I/O data to which the I/O switch has subscribed and via which the I/O switch publishes I/O data to which one or more of the plurality of nodes has subscribed; (Velagapalli: “A data table T is maintained at each participating data node (site) that houses the data for that publisher/subscriber and also maintains the application hierarchy properties of that site, such as being stored in an appropriate memory or database. The table provides the context such as level in a hierarchy to the application that is consuming the data, as indicated by the application hierarchy property.” Paragraph 0045; “For example, a replication process may be that only a set of chosen tables should be replicated from level q to level q+1 in the industrial control network hierarchy. As illustrated in FIG. 2, each publisher/subscriber node represents a publisher/subscriber data application that contains a table T.” paragraph 0047; De Ligt: see the data acquisition block 135 in the data processing and visualization system 170 as illustrated in figure 2 and as described in paragraph 0033, 0034)
each node of the plurality of nodes is associated with a respective publish/subscribe layer via which I/O data generated by the each node is published to the I/O switch and via which I/O data that has been published by the I/O switch and to which the each node has (De Ligt: “The IP broker is the central communication point in charge of dispatching all messages between the senders (field devices 110) and the rightful receivers (clients). Each client that publishes a message to the broker includes a topic into the message. The topic includes the routing information for the IP broker to use. Each client that wants to receive messages subscribes to a certain topic and the IP broker delivers all messages with the matching topic to the client. Therefore the respective clients don't have to “know” each other, as they only communicate over the topic. This architecture enables highly scalable solutions without dependencies between the data producers and the data consumers.” Paragraph 0025; Velagapalli: “A data table T is maintained at each participating data node (site) that houses the data for that publisher/subscriber and also maintains the application hierarchy properties of that site, such as being stored in an appropriate memory or database. The table provides the context such as level in a hierarchy to the application that is consuming the data, as indicated by the application hierarchy property.” Paragraph 0045; “For example, a replication process may be that only a set of chosen tables should be replicated from level q to level q+1 in the industrial control network hierarchy. As illustrated in FIG. 2, each publisher/subscriber node represents a publisher/subscriber data application that contains a table T.” paragraph 0047; “In some embodiments, the process can be a replication process that specifies data replication between publisher applications and subscriber applications based on the application hierarchy properties, such as only replicating data between a publisher application at a first hierarchical level and a subscriber application at a second hierarchical level.” Paragraph 0056)
De Ligt and Velagapalli are combinable for the same rationale as set forth above with respect to claim 1.

Claim 26:
De Ligt does not explicitly describe subscription across various levels or control as described below.  However, Velagapalli teaches the subscription across various levels and control as described below.  
The cited prior art describes the system of claim 22, wherein:
the plurality of nodes includes a specific node that is disposed in the physical environment of the industrial process plant and communicatively connected with the I/O switch via an intervening node disposed between the I/O switch and the specific node; (Velagapalli: see the subscriber and publisher applications throughout the hierarchical levels as illustrated in figure 2; “A data publisher is a site where data is generated to be published to other sites. A data subscriber is a site that collects data from publishers. The “site” can be a system or device within the industrial control system, and can be implemented as an application executing on such a system or device. A given physical system or device may implement multiple subscriber/publisher applications. Any of the elements of FIG. 1 can act as publisher or subscriber site. Each of the subscriber sites and publisher sites has an associated application hierarchy property.” Paragraph 0042; “In this example, the CEO could run a process to collect state data from all publishers, or all publishers at a given level that includes a hierarchical indicator based on the application hierarchy properties. The process can select data as appropriate from the publishers based on the application hierarchy properties. Similarly, the application hierarchy properties can be used to generate a logical data map of the publishers and subscribers throughout the industrial control network/system.” Paragraph 0050; De Ligt: see the broker publishing the updated IP field data according to the publisher/subscriber patterns as illustrated in figure 1 and as described in paragraphs 0024, 0025, 0026)
the respective publish/subscribe layer associated with the specific node is included in the intervening node; and (Velagapalli: see the subscriber and publisher applications throughout the hierarchical levels as illustrated in figure 2; “A data publisher is a site where data is generated to be published to other sites. A data subscriber is a site that collects data from publishers. The “site” can be a system or device within the industrial control system, and can be implemented as an application executing on such a system or device. A given physical system or device may implement multiple subscriber/publisher applications. Any of the elements of FIG. 1 can act as publisher or subscriber site. Each of the subscriber sites and publisher sites has an associated application hierarchy property.” Paragraph 0042; “In this example, the CEO could run a process to collect state data from all publishers, or all publishers at a given level that includes a hierarchical indicator based on the application hierarchy properties. The process can select data as appropriate from the publishers based on the application hierarchy properties. Similarly, the application hierarchy properties can be used to generate a logical data map of the publishers and subscribers throughout the industrial control network/system.” Paragraph 0050; De Ligt: see the broker publishing the updated IP field data according to the publisher/subscriber patterns as illustrated in figure 1 and as described in paragraphs 0024, 0025, 0026)
at least one of:
the intervening node publishes, to the I/O switch via the publish/subscribe layer of the intervening node, data payload generated by the specific node; or (Velagapalli: see the subscriber and publisher applications throughout the hierarchical levels as illustrated in figure 2; “A data publisher is a site where data is generated to be published to other sites. A data subscriber is a site that collects data from publishers. The “site” can be a system or device within the industrial control system, and can be implemented as an application executing on such a system or device. A given physical system or device may implement multiple subscriber/publisher applications. Any of the elements of FIG. 1 can act as publisher or subscriber site. Each of the subscriber sites and publisher sites has an associated application hierarchy property.” Paragraph 0042; “In this example, the CEO could run a process to collect state data from all publishers, or all publishers at a given level that includes a hierarchical indicator based on the application hierarchy properties. The process can select data as appropriate from the publishers based on the application hierarchy properties. Similarly, the application hierarchy properties can be used to generate a logical data map of the publishers and subscribers throughout the industrial control network/system.” Paragraph 0050; De Ligt: see the broker publishing the updated IP field data according to the publisher/subscriber patterns as illustrated in figure 1 and as described in paragraphs 0024, 0025, 0026)
the intervening node 
receives, from the I/O switch via the publish/subscribe layer of the intervening node, data published by the I/O switch and subscribed to by the intervening node; and (Velagapalli: see the subscriber and publisher applications throughout the hierarchical levels as illustrated in figure 2; “A data publisher is a site where data is generated to be published to other sites. A data subscriber is a site that collects data from publishers. The “site” can be a system or device within the industrial control system, and can be implemented as an application executing on such a system or device. A given physical system or device may implement multiple subscriber/publisher applications. Any of the elements of FIG. 1 can act as publisher or subscriber site. Each of the subscriber sites and publisher sites has an associated application hierarchy property.” Paragraph 0042; “In this example, the CEO could run a process to collect state data from all publishers, or all publishers at a given level that includes a hierarchical indicator based on the application hierarchy properties. The process can select data as appropriate from the publishers based on the application hierarchy properties. Similarly, the application hierarchy properties can be used to generate a logical data map of the publishers and subscribers throughout the industrial control network/system.” Paragraph 0050; De Ligt: see the broker publishing the updated IP field data according to the publisher/subscriber patterns as illustrated in figure 1 and as described in paragraphs 0024, 0025, 0026)
transmits, to the specific node, payload data indicated by the published data received by the intervening node. (Velagapalli: see the subscriber and publisher applications throughout the hierarchical levels as illustrated in figure 2; “A data publisher is a site where data is generated to be published to other sites. A data subscriber is a site that collects data from publishers. The “site” can be a system or device within the industrial control system, and can be implemented as an application executing on such a system or device. A given physical system or device may implement multiple subscriber/publisher applications. Any of the elements of FIG. 1 can act as publisher or subscriber site. Each of the subscriber sites and publisher sites has an associated application hierarchy property.” Paragraph 0042; “In this example, the CEO could run a process to collect state data from all publishers, or all publishers at a given level that includes a hierarchical indicator based on the application hierarchy properties. The process can select data as appropriate from the publishers based on the application hierarchy properties. Similarly, the application hierarchy properties can be used to generate a logical data map of the publishers and subscribers throughout the industrial control network/system.” Paragraph 0050; De Ligt: see the broker publishing the updated IP field data according to the publisher/subscriber patterns as illustrated in figure 1 and as described in paragraphs 0024, 0025, 0026)
De Ligt and Velagapalli are combinable for the same rationale as set forth above with respect to claim 1.

Claim 27:
De Ligt does not explicitly describe subscription across various levels or control as described below.  However, Velagapalli teaches the subscription across various levels and control as described below.  
The cited prior art describes the system of claim 26, wherein the intervening node communicates with the specific node using a physical communication link or network disposed in the physical environment of the industrial process plant. (Velagapalli: see the various networks 104, 108, 112, 120, 128 between components as illustrated in figure 1; see the subscriber and publisher applications throughout the hierarchical levels as illustrated in figure 2; “A data publisher is a site where data is generated to be published to other sites. A data subscriber is a site that collects data from publishers. The “site” can be a system or device within the industrial control system, and can be implemented as an application executing on such a system or device. A given physical system or device may implement multiple subscriber/publisher applications. Any of the elements of FIG. 1 can act as publisher or subscriber site. Each of the subscriber sites and publisher sites has an associated application hierarchy property.” Paragraph 0042; “In this example, the CEO could run a process to collect state data from all publishers, or all publishers at a given level that includes a hierarchical indicator based on the application hierarchy properties. The process can select data as appropriate from the publishers based on the application hierarchy properties. Similarly, the application hierarchy properties can be used to generate a logical data map of the publishers and subscribers throughout the industrial control network/system.” Paragraph 0050; De Ligt: see the broker publishing the updated IP field data according to the publisher/subscriber patterns as illustrated in figure 1 and as described in paragraphs 0024, 0025, 0026)
De Ligt and Velagapalli are combinable for the same rationale as set forth above with respect to claim 1.

Claim 28:
The cited prior art describes the system of claim 22, wherein:
the I/O switch further includes one or more PIO subsystems, each of which simulates a different physical data delivery mechanism that is native to a respective one or more component behavior modules executing on at least some of the plurality of nodes; and (De Ligt: see the data acquisition block 135 receiving field data from the field devices 110 and publishing the field data to the distributed control system 180 and other components of the system as illustrated in figure 2; sending measured field data 101 and providing the IP field data to an IP broker 102 as illustrated in figure 1; “The IP broker has a stored publisher/subscriber pattern in memory 135b.sub.1 comprising a plurality of clients including at least a first client, such as a client at an operator station or DCS (see DCS 180 and operator station 185 in FIG. 2) and/or in an application layer (see application layer 150 in FIG. 2). Each client is subscribed by a published message to the IP broker that includes at least a selected topic from the tree of topics. Publish/subscribe is event-driven and enables messages to be pushed to clients.” Paragraph 0024; “The field layer 130 includes a data acquisition block 135 which functions as an input/output (IO) module that includes a data acquisition module 135a, where the data acquisition module 135a can comprise a smart Communication Interface Unit (CIU) which can provide an intelligent IO interface that knows about the processing equipment (e.g., instruments, tanks) and the complete site setup at the industrial plant 105. Such a CIU can take care of fetching the field data from the field devices 110, performing data calculations, and presenting a complete record as shown in FIG. 2 to layers such as the cross software platform layer 140, application layer 150, and cloud computing system 190. The field layer 130, cross software platform layer 140, application layer 150 and cloud computing system 190 collectively can be considered a data processing and visualization system 170 for the control system 200.” Paragraph 0027)
the I/O switch utilizes both the publish/subscribe layer of the I/O switch and a respective PIO subsystem to deliver I/O data between the I/O switch and the respective one or more component behavior modules executing on the at least some of the plurality of nodes. (De Ligt: see the data acquisition block 135 receiving field data from the field devices 110 and publishing the field data to the distributed control system 180 and other components of the system as illustrated in figure 2; sending measured field data 101 and providing the IP field data to an IP broker 102 as illustrated in figure 1; “The IP broker has a stored publisher/subscriber pattern in memory 135b.sub.1 comprising a plurality of clients including at least a first client, such as a client at an operator station or DCS (see DCS 180 and operator station 185 in FIG. 2) and/or in an application layer (see application layer 150 in FIG. 2). Each client is subscribed by a published message to the IP broker that includes at least a selected topic from the tree of topics. Publish/subscribe is event-driven and enables messages to be pushed to clients.” Paragraph 0024; “The field layer 130 includes a data acquisition block 135 which functions as an input/output (IO) module that includes a data acquisition module 135a, where the data acquisition module 135a can comprise a smart Communication Interface Unit (CIU) which can provide an intelligent IO interface that knows about the processing equipment (e.g., instruments, tanks) and the complete site setup at the industrial plant 105. Such a CIU can take care of fetching the field data from the field devices 110, performing data calculations, and presenting a complete record as shown in FIG. 2 to layers such as the cross software platform layer 140, application layer 150, and cloud computing system 190. The field layer 130, cross software platform layer 140, application layer 150 and cloud computing system 190 collectively can be considered a data processing and visualization system 170 for the control system 200.” Paragraph 0027)

Claim 30:
The cited prior art describes the system of claim 21, 
wherein at least a second portion of the plurality of nodes includes a set of physical nodes disposed in the physical environment of the industrial process plant, and (De Ligt: see the field devices 110, see the operator workstation 185, and the distributed control system 180 as illustrated in figure 2 and as described in paragraphs 0019, 0020, 0024)
the I/O switch includes respective communication interfaces to one or more physical communication networks disposed in the physical environment of the industrial process plant and to which the one or more physical nodes are communicatively connected. (De Ligt: “Step 101 comprises sending measured field data from an industrial process run in a plant (see industrial plant 105 in FIGS. 2 and 3 described below) including processing equipment having associated field devices 110 in a device layer including sensors 110a, 110b, and actuator(s) 110c (collectively field devices 110) for sensing field data and processing equipment 112a, 112b coupled to a field layer 130 comprising a data acquisition block 135 including a data acquisition module 135a and an IP broker 135b by a bus 125.” Paragraph 0019; “The field devices 110 are coupled by a bus 125 to the field layer 130. The bus 125 can be a serial bus, such as a MODBUS RTU, used in serial communication which makes use of a compact, binary representation of the data for protocol communication.” Paragraph 0028)

Claim 31:
The cited prior art describes the system of claim 30, wherein the set of physical nodes includes at least one of: a process controller; a safety controller; a safety logic solver; an I/O node, card, or device; a wireless device; an Ethernet device; an operator workstation; a user interface device; a tool; a gateway; an electronic marshalling cabinet; a network connection; or another type of physical device or component disposed within the physical environment of the industrial process plant. (De Ligt: see the field devices 110, see the operator workstation 185, and the distributed control system 180 as illustrated in figure 2 and as described in paragraphs 0019, 0020, 0024)

Claim 32:
The cited prior art describes the system of claim 30, wherein each respective communication interface to the one or more physical communication networks generates a conversion, of real-time I/O processed by the I/O switch, between a publish/subscribe protocol utilized by the I/O switch and a respective physical interface and a respective communications protocol corresponding to at least some of the one or more physical communication networks. (De Ligt: “The data acquisition module 135a′ generates raw scanned field data fetched by the cross software platform layer 140′ that includes a data acquisition module 145a. A bus 132 (e.g., Modbus) connects the data acquisition module 135a′ to the data acquisition module 145a. In this embodiment the data acquisition module 145a converts the serial field data received from the data acquisition module 135a′ into IP field data that is provided to the IP broker 145b. The field layer 130, cross software platform layer 140′, application layer 150 and cloud computing system 190 collectively can be considered a data processing and visualization system 170′ for the control system 200” paragraph 0039; “The process data from the device layer is converted from a serial protocol (e.g., Modbus) to IP communications which pushes the data directly to the application (GUI) layer by using a publish subscriber pattern. For example, in collaboration with a MQTT broker, live data from field devices in a plant can be pushed the application layer instead of the application layer pulling the data on request or at selected time intervals.” Paragraph 0011)

Claim 33:
De Ligt does not explicitly describe multiple sets of records as described below.  However, Velagapalli teaches the multiple sets of records as described below.  
The cited prior art describes the system of claim 21, wherein:
the I/O switch maintains a first set of records indicative of respective I/O data respectively published by each node of a first at least a subset of the plurality of nodes and to which the I/O switch has subscribed, the first at least the subset of the plurality of nodes including the field device; (Velagapalli: “A data table T is maintained at each participating data node (site) that houses the data for that publisher/subscriber and also maintains the application hierarchy properties of that site, such as being stored in an appropriate memory or database. The table provides the context such as level in a hierarchy to the application that is consuming the data, as indicated by the application hierarchy property.” Paragraph 0045; “For example, a replication process may be that only a set of chosen tables should be replicated from level q to level q+1 in the industrial control network hierarchy. As illustrated in FIG. 2, each publisher/subscriber node represents a publisher/subscriber data application that contains a table T.” paragraph 0047; De Ligt: see the data acquisition block 135 in the data processing and visualization system 170 as illustrated in figure 2 and as described in paragraph 0033, 0034)
the I/O switch further maintains a second set of records indicative of respective I/O data to which each node of a second at least a subset of the plurality of nodes has subscribed, the second at least the subset of the plurality of nodes including the process controller or an intervening node communicatively disposed between the I/O switch and the process (De Ligt: “Stored messages are organized at an IP broker around a tree of topics, and clients subscribe to messages stored at the IP broker that are delivered to client(s) that subscribe to a particular topic or to groups of topics.” paragraph 0010; “The IP broker has a stored publisher/subscriber pattern in memory 135b.sub.1 comprising a plurality of clients including at least a first client, such as a client at an operator station or DCS (see DCS 180 and operator station 185 in FIG. 2) and/or in an application layer (see application layer 150 in FIG. 2). Each client is subscribed by a published message to the IP broker that includes at least a selected topic from the tree of topics. Publish/subscribe is event-driven and enables messages to be pushed to clients.” Paragraph 0024)
the I/O switch switches real-time I/O data between pairs of nodes included in the plurality of nodes based on the first set of records and the second set of records. (De Ligt: “The data acquisition module 135a′ generates raw scanned field data fetched by the cross software platform layer 140′ that includes a data acquisition module 145a. A bus 132 (e.g., Modbus) connects the data acquisition module 135a′ to the data acquisition module 145a. In this embodiment the data acquisition module 145a converts the serial field data received from the data acquisition module 135a′ into IP field data that is provided to the IP broker 145b. The field layer 130, cross software platform layer 140′, application layer 150 and cloud computing system 190 collectively can be considered a data processing and visualization system 170′ for the control system 200” paragraph 0039; “The process data from the device layer is converted from a serial protocol (e.g., Modbus) to IP communications which pushes the data directly to the application (GUI) layer by using a publish subscriber pattern. For example, in collaboration with a MQTT broker, live data from field devices in a plant can be pushed the application layer instead of the application layer pulling the data on request or at selected time intervals.” Paragraph 0011; Velagapalli: “A data table T is maintained at each participating data node (site) that houses the data for that publisher/subscriber and also maintains the application hierarchy properties of that site, such as being stored in an appropriate memory or database. The table provides the context such as level in a hierarchy to the application that is consuming the data, as indicated by the application hierarchy property.” Paragraph 0045; “For example, a replication process may be that only a set of chosen tables should be replicated from level q to level q+1 in the industrial control network hierarchy. As illustrated in FIG. 2, each publisher/subscriber node represents a publisher/subscriber data application that contains a table T.” paragraph 0047; “In some embodiments, the process can be a replication process that specifies data replication between publisher applications and subscriber applications based on the application hierarchy properties, such as only replicating data between a publisher application at a first hierarchical level and a subscriber application at a second hierarchical level.” Paragraph 0056)
De Ligt and Velagapalli are combinable for the same rationale as set forth above with respect to claim 1.

Claim 34:
De Ligt does not explicitly describe multiple sets of records as described below.  However, Velagapalli teaches the multiple sets of records as described below.  
 (Velagapalli: “A data table T is maintained at each participating data node (site) that houses the data for that publisher/subscriber and also maintains the application hierarchy properties of that site, such as being stored in an appropriate memory or database. The table provides the context such as level in a hierarchy to the application that is consuming the data, as indicated by the application hierarchy property.” Paragraph 0045; “For example, a replication process may be that only a set of chosen tables should be replicated from level q to level q+1 in the industrial control network hierarchy. As illustrated in FIG. 2, each publisher/subscriber node represents a publisher/subscriber data application that contains a table T.” paragraph 0047; De Ligt: see the data acquisition block 135 in the data processing and visualization system 170 as illustrated in figure 2 and as described in paragraph 0033, 0034)
De Ligt and Velagapalli are combinable for the same rationale as set forth above with respect to claim 1.

Claim 35:
De Ligt does not explicitly describe multiple sets of records as described below.  However, Velagapalli teaches the multiple sets of records as described below.  
The cited prior art describes the system of claim 33, 
wherein each I/O data indicated in the first set of records and in the second set of records is identified via a unique identifier, (Velagapalli: “The property should support attributes that can reveal information about a subscriber or a publisher such as its associated level in a hierarchy, location, role, etc.” paragraph 0033; “The method includes associating each publisher application or subscriber application with an application hierarchy property that identifies the associated hierarchical level in the industrial control network.” Paragraph 0003; “In various embodiments, each publisher application includes an application hierarchy property P.sub.q,j indicating that the publisher application is at hierarchical level q and has an order index j. In various embodiments, each subscriber application includes an application hierarchy property S.sub.q,j indicating that the subscriber application is at hierarchical level q and has an order index j.” paragraph 0005; “Each of the subscriber sites and publisher sites has an associated application hierarchy property.” Paragraph 0042)
the unique identifier assigned to the each I/O data based on a configuration of the process control system. (Velagapalli: “The property should support attributes that can reveal information about a subscriber or a publisher such as its associated level in a hierarchy, location, role, etc.” paragraph 0033; “The method includes associating each publisher application or subscriber application with an application hierarchy property that identifies the associated hierarchical level in the industrial control network.” Paragraph 0003; “In various embodiments, each publisher application includes an application hierarchy property P.sub.q,j indicating that the publisher application is at hierarchical level q and has an order index j. In various embodiments, each subscriber application includes an application hierarchy property S.sub.q,j indicating that the subscriber application is at hierarchical level q and has an order index j.” paragraph 0005; “Each of the subscriber sites and publisher sites has an associated application hierarchy property.” Paragraph 0042)
De Ligt and Velagapalli are combinable for the same rationale as set forth above with respect to claim 1.

Claim 36:
De Ligt does not explicitly describe multiple sets of records as described below.  However, Velagapalli teaches the multiple sets of records as described below.  
The cited prior art describes the system of claim 33, wherein the I/O switch updates at least one of the first set of records or the second set of records based on changes to subscriptions. (Velagapalli: “A data table T is maintained at each participating data node (site) that houses the data for that publisher/subscriber and also maintains the application hierarchy properties of that site, such as being stored in an appropriate memory or database. The table provides the context such as level in a hierarchy to the application that is consuming the data, as indicated by the application hierarchy property.” Paragraph 0045; “For example, a replication process may be that only a set of chosen tables should be replicated from level q to level q+1 in the industrial control network hierarchy. As illustrated in FIG. 2, each publisher/subscriber node represents a publisher/subscriber data application that contains a table T.” paragraph 0047; “In this example, the CEO could run a process to collect state data from all publishers, or all publishers at a given level that includes a hierarchical indicator based on the application hierarchy properties. The process can select data as appropriate from the publishers based on the application hierarchy properties. Similarly, the application hierarchy properties can be used to generate a logical data map of the publishers and subscribers throughout the industrial control network/system.” Paragraph 0050; “In some embodiments, the process can be creating a logical data map of the publishers and subscribers throughout the industrial control network/system based on the application hierarchy properties of each of the publisher applications or subscriber applications. The logical data map can include connections between publisher applications and subscriber applications according to the connection information.” Paragraph 0057; De Ligt: see the data acquisition block 135 in the data processing and visualization system 170 as illustrated in figure 2 and as described in paragraph 0033, 0034)
De Ligt and Velagapalli are combinable for the same rationale as set forth above with respect to claim 1.

Claim 37:
The cited prior art describes the system of claim 21, wherein at least a portion of the I/O switch comprises computer-executable instructions stored on one or more memories of one or more computing devices. (De Ligt: see the data acquisition 145a and broker 145b utilizing a processor 160 and memory 160a as illustrated in figure 3 and as described in paragraph 0034; see the data acquisition block 135 in the data processing and visualization system 170 as illustrated in figure 2 and as described in paragraph 0033, 0034; “Step 102 comprises providing the IP field data to an IP broker (see IP broker 135b in FIG. 2) having at least one memory 135b.sub.1 (e.g., Random Access Memory) that stores the IP field data arranged in a tree of topics.” Paragraph 0024)

Claim 38:

wherein the at least the portion of the I/O switch is a first at least a portion of the I/O switch, and (De Ligt: see the data acquisition block 135 in the data processing and visualization system 170 as illustrated in figure 2 and as described in paragraph 0033, 0034; see the data acquisition 135a’ as illustrated in figure 3 and as described in paragraph 0039)
at least a second portion of the I/O switch comprises the one or more computing devices. (De Ligt: see the data acquisition 145a and broker 145b utilizing a processor 160 and memory 160a as illustrated in figure 3 and as described in paragraph 0034)

Claim 40:
De Ligt does not explicitly describe subscription across various levels as described below.  However, Velagapalli teaches the subscription across various levels as described below.  
The cited prior art describes the system of claim 21, wherein:
the I/O switch is a first I/O switch included in the process control system of the industrial process plant; (De Ligt: see the data acquisition block 135 in the data processing and visualization system 170 as illustrated in figure 2 and as described in paragraph 0033, 0034)
the process control system further comprises a second I/O switch; (Velagapalli: see the subscriber and publisher applications throughout the hierarchical levels as illustrated in figure 2; “A data publisher is a site where data is generated to be published to other sites. A data subscriber is a site that collects data from publishers. The “site” can be a system or device within the industrial control system, and can be implemented as an application executing on such a system or device. A given physical system or device may implement multiple subscriber/publisher applications. Any of the elements of FIG. 1 can act as publisher or subscriber site. Each of the subscriber sites and publisher sites has an associated application hierarchy property.” Paragraph 0042; “In this example, the CEO could run a process to collect state data from all publishers, or all publishers at a given level that includes a hierarchical indicator based on the application hierarchy properties. The process can select data as appropriate from the publishers based on the application hierarchy properties. Similarly, the application hierarchy properties can be used to generate a logical data map of the publishers and subscribers throughout the industrial control network/system.” Paragraph 0050; De Ligt: see the broker publishing the updated IP field data according to the publisher/subscriber patterns as illustrated in figure 1 and as described in paragraphs 0024, 0025, 0026)
I/O data generated by a first node of the plurality of nodes is published via a publish/subscribe layer associated with the first node and subscribed to by the first I/O switch; (Velagapalli: see the subscriber and publisher applications throughout the hierarchical levels as illustrated in figure 2; “A data publisher is a site where data is generated to be published to other sites. A data subscriber is a site that collects data from publishers. The “site” can be a system or device within the industrial control system, and can be implemented as an application executing on such a system or device. A given physical system or device may implement multiple subscriber/publisher applications. Any of the elements of FIG. 1 can act as publisher or subscriber site. Each of the subscriber sites and publisher sites has an associated application hierarchy property.” Paragraph 0042; “In this example, the CEO could run a process to collect state data from all publishers, or all publishers at a given level that includes a hierarchical indicator based on the application hierarchy properties. The process can select data as appropriate from the publishers based on the application hierarchy properties. Similarly, the application hierarchy properties can be used to generate a logical data map of the publishers and subscribers throughout the industrial control network/system.” Paragraph 0050; De Ligt: see the broker publishing the updated IP field data according to the publisher/subscriber patterns as illustrated in figure 1 and as described in paragraphs 0024, 0025, 0026)
second data indicative of the I/O data generated by the first node and subscribed to by the first I/O switch is published via a publish/subscribe layer of the first I/O switch and subscribed to by the second I/O switch; and (Velagapalli: see the subscriber and publisher applications throughout the hierarchical levels as illustrated in figure 2; “A data publisher is a site where data is generated to be published to other sites. A data subscriber is a site that collects data from publishers. The “site” can be a system or device within the industrial control system, and can be implemented as an application executing on such a system or device. A given physical system or device may implement multiple subscriber/publisher applications. Any of the elements of FIG. 1 can act as publisher or subscriber site. Each of the subscriber sites and publisher sites has an associated application hierarchy property.” Paragraph 0042; “In this example, the CEO could run a process to collect state data from all publishers, or all publishers at a given level that includes a hierarchical indicator based on the application hierarchy properties. The process can select data as appropriate from the publishers based on the application hierarchy properties. Similarly, the application hierarchy properties can be used to generate a logical data map of the publishers and subscribers throughout the industrial control network/system.” Paragraph 0050; De Ligt: see the broker publishing the updated IP field data according to the publisher/subscriber patterns as illustrated in figure 1 and as described in paragraphs 0024, 0025, 0026)
third data indicative of the second data published by the first I/O switch and subscribed to by the second I/O switch is published via a publish/subscribe layer of the second I/O switch and subscribed to by a second node of the plurality of nodes. (Velagapalli: see the subscriber and publisher applications throughout the hierarchical levels as illustrated in figure 2; “A data publisher is a site where data is generated to be published to other sites. A data subscriber is a site that collects data from publishers. The “site” can be a system or device within the industrial control system, and can be implemented as an application executing on such a system or device. A given physical system or device may implement multiple subscriber/publisher applications. Any of the elements of FIG. 1 can act as publisher or subscriber site. Each of the subscriber sites and publisher sites has an associated application hierarchy property.” Paragraph 0042; “In this example, the CEO could run a process to collect state data from all publishers, or all publishers at a given level that includes a hierarchical indicator based on the application hierarchy properties. The process can select data as appropriate from the publishers based on the application hierarchy properties. Similarly, the application hierarchy properties can be used to generate a logical data map of the publishers and subscribers throughout the industrial control network/system.” Paragraph 0050; De Ligt: see the broker publishing the updated IP field data according to the publisher/subscriber patterns as illustrated in figure 1 and as described in paragraphs 0024, 0025, 0026)
De Ligt and Velagapalli are combinable for the same rationale as set forth above with respect to claim 1.

Claim 41:
De Ligt does not explicitly describe subscription across various levels as described below.  However, Velagapalli teaches the subscription across various levels as described below.  
The cited prior art describes the system of claim 21, wherein the system includes multiple I/O switches having an interconnected topology for delivering I/O data between respective nodes that are communicatively connected to different ones of the multiple I/O switches. (Velagapalli: see the subscriber and publisher applications throughout the hierarchical levels (i.e., multiple I/O switches) as illustrated in figure 2; “A data publisher is a site where data is generated to be published to other sites. A data subscriber is a site that collects data from publishers. The “site” can be a system or device within the industrial control system, and can be implemented as an application executing on such a system or device. A given physical system or device may implement multiple subscriber/publisher applications. Any of the elements of FIG. 1 can act as publisher or subscriber site. Each of the subscriber sites and publisher sites has an associated application hierarchy property.” Paragraph 0042; “In this example, the CEO could run a process to collect state data from all publishers, or all publishers at a given level that includes a hierarchical indicator based on the application hierarchy properties. The process can select data as appropriate from the publishers based on the application hierarchy properties. Similarly, the application hierarchy properties can be used to generate a logical data map of the publishers and subscribers throughout the industrial control network/system.” Paragraph 0050; De Ligt: see the broker publishing the updated IP field data according to the publisher/subscriber patterns as illustrated in figure 1 and as described in paragraphs 0024, 0025, 0026)
De Ligt and Velagapalli are combinable for the same rationale as set forth above with respect to claim 1.

Claim 42:
De Ligt does not explicitly describe subscription across various levels as described below.  However, Velagapalli teaches the subscription across various levels as described below.  
The cited prior art describes the system of claim 41, wherein the interconnected topology includes at least one of: a hub-and-spoke topology, a star topology, a ring topology, a tree topology, or another type of interconnected topology. (Velagapalli: see the subscriber and publisher applications throughout the hierarchical levels (i.e., multiple I/O switches) interconnected as illustrated in figure 2; “A data publisher is a site where data is generated to be published to other sites. A data subscriber is a site that collects data from publishers. The “site” can be a system or device within the industrial control system, and can be implemented as an application executing on such a system or device. A given physical system or device may implement multiple subscriber/publisher applications. Any of the elements of FIG. 1 can act as publisher or subscriber site. Each of the subscriber sites and publisher sites has an associated application hierarchy property.” Paragraph 0042; “In this example, the CEO could run a process to collect state data from all publishers, or all publishers at a given level that includes a hierarchical indicator based on the application hierarchy properties. The process can select data as appropriate from the publishers based on the application hierarchy properties. Similarly, the application hierarchy properties can be used to generate a logical data map of the publishers and subscribers throughout the industrial control network/system.” Paragraph 0050; De Ligt: see the broker publishing the updated IP field data according to the publisher/subscriber patterns as illustrated in figure 1 and as described in paragraphs 0024, 0025, 0026)
De Ligt and Velagapalli are combinable for the same rationale as set forth above with respect to claim 1.


Claims 3, 15, 17-20, 23-25, 29, 39, and 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0026942 (De Ligt) in view of U.S. Patent Application Publication No. 2018/0314240 (Velagapalli) and further in view of U.S. Patent Application Publication No. 2015/0205280 (Tsuchiya).


Claim 3:
De Ligt and Velagapalli do not explicitly describe a virtual process controller as described below.  However, Tsuchiya teaches the virtual process controller as described below.  
The cited prior art describes the method of claim 1, 
wherein the process controller is a virtual process controller disposed in a virtual environment of the industrial process plant, and (Tsuchiya: “A process controller may include a first virtualizer configured to run in the first process controller, a first operating system configured to run on the first virtualizer, the first operating system transiting from a first state to a second state in a case that a control of an industrial process implemented in a plant is started” paragraph 0015; “The virtual machine VM11 is a virtual hardware in which the static operating system 42, the program for implementing saving unit 43, and the program for implementing an application 44 run. The virtual machine VM11 includes the virtual device VD11 relating to the real device RD11. The virtual machine VM12 is a virtual hardware in which the operating system 45 and the communication relaying unit 46 run. The virtual machine VM12 includes the virtual device VD12 relating to the real device RD12. That is, the hypervisor 41 manages the virtual machines VM11 and VM12 running virtually instead of the hardware HW1.” Paragraph 0039)
the I/O switch communicatively connects the virtual environment of the industrial process plant with the physical environment of the industrial process plant. (Tsuchiya: “Real devices RD11 and RD12 are communication devices such as an NIC (Network Interface Card), I/O (Input/Output) module, and so on. The real device RD11 is connected to the field network N1, and the real device RD12 is connected to the control network N2.” Paragraph 0036; “The hypervisor 41 also enables the operating system 45 and the communication relaying unit 46 to run independently of the static operating system 42, the saving unit 43, and the application 44. The hypervisor 41 allocates hardware resources and relates the real devices RD11 and RD12 to virtual devices VD11 and VD12 respectively. The hypervisor 41 runs virtual machines VM11 and VM12 (virtualizer) in a parallel way.” Paragraph 0038)
One of ordinary skill in the art would have recognized that applying the known technique of De Ligt, namely, industrial process control using IP communications with publisher subscriber patterns, and the known techniques of Velagapalli, namely, a flexible hierarchical model for monitoring distributed industrial control systems, with the known techniques of Tsuchiya, namely, virtualized process controllers, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of De Ligt to distribute sensor data based on publisher subscriber patterns and the teachings of Velagapalli to use publisher and subscriber components for distributing data and controlling an industrial control systems and the teachings of Tsuchiya to utilize virtualized process controllers would have been recognized by those of ordinary skill in the art as resulting in an improved industrial control system (i.e., using distributed data and virtualization to control a process in an industrial control system of De Ligt based on the teachings of controlling a process using distributed data in Velagapalli and the teachings of using virtualization for process control in Tsuchiya).

Claim 15:
De Ligt and Velagapalli do not explicitly describe virtualization as described below.  However, Tsuchiya teaches the virtualization as described below.  
	The cited prior art describes the method of claim 13, wherein at least some of the at least the portion of the I/O switch is implemented via virtualization, the virtualization of the I/O switch including a virtual machine, a container, or another type of virtualization. (Tsuchiya: “As shown in FIG. 1, the hypervisor 41 includes a communicating unit 41a and VM migration instruction receiving unit 41b. The communicating unit 41a implements communications between the virtual machine VM11 and the virtual machine VM12. Because the communicating unit 41a is a virtual communication path in the hypervisor 41, a communication method which does not depend on a compatibility with an external communication can be performed. For example, the virtual machine VM11 and the virtual machine VM12 are connected one-to-one. Instead of this, communication contents may be copied in a shared memory so as to reduce communication overhead and simplify an implementation.” Paragraph 0040)
De Ligt, Velagapalli, and Tsuchiya are combinable for the same rationale as set forth above with respect to claim 3.

Claim 17:
De Ligt and Velagapalli do not explicitly describe virtualization as described below.  However, Tsuchiya teaches the virtualization as described below.  
	The cited prior art describes the method of claim 1, wherein: virtualizing, by the I/O switch, the at least one physical delivery mechanism of I/O data between the plurality of nodes via the publish/subscribe layers corresponding to the plurality of nodes and the I/O switch comprises virtualizing, by the I/O switch, multiple physical delivery mechanisms of I/O data. (see the subscriber and publisher applications in Velgapalli and the virtualization of communication in Tsuchiya; Tsuchiya: see the communicating units 41a, 51a communicating between VMs as illustrated in figure 1; “As shown in FIG. 1, the hypervisor 41 includes a communicating unit 41a and VM migration instruction receiving unit 41b. The communicating unit 41a implements communications between the virtual machine VM11 and the virtual machine VM12. Because the communicating unit 41a is a virtual communication path in the hypervisor 41, a communication method which does not depend on a compatibility with an external communication can be performed. For example, the virtual machine VM11 and the virtual machine VM12 are connected one-to-one. Instead of this, communication contents may be copied in a shared memory so as to reduce communication overhead and simplify an implementation.” Paragraph 0040; Velagapalli: see the subscriber and publisher applications throughout the hierarchical levels (i.e., multiple I/O switches) as illustrated in figure 2; “A data publisher is a site where data is generated to be published to other sites. A data subscriber is a site that collects data from publishers. The “site” can be a system or device within the industrial control system, and can be implemented as an application executing on such a system or device. A given physical system or device may implement multiple subscriber/publisher applications. Any of the elements of FIG. 1 can act as publisher or subscriber site. Each of the subscriber sites and publisher sites has an associated application hierarchy property.” Paragraph 0042; “In this example, the CEO could run a process to collect state data from all publishers, or all publishers at a given level that includes a hierarchical indicator based on the application hierarchy properties. The process can select data as appropriate from the publishers based on the application hierarchy properties. Similarly, the application hierarchy properties can be used to generate a logical data map of the publishers and subscribers throughout the industrial control network/system.” Paragraph 0050; De Ligt: see the broker publishing the updated IP field data according to the publisher/subscriber patterns as illustrated in figure 1 and as described in paragraphs 0024, 0025, 0026)


Claim 18:
De Ligt and Velagapalli do not explicitly describe virtualization as described below.  However, Tsuchiya teaches the virtualization as described below.  
	The cited prior art describes the method of claim 17, wherein the virtualized multiple different physical delivery mechanisms are utilized by different recipient nodes of the plurality of nodes, the different recipient nodes including different types of process controllers. (see the subscriber and publisher applications in Velgapalli and the virtualization of communication in Tsuchiya; Tsuchiya: see the communicating units 41a, 51a communicating between VMs which operate different process controllers as illustrated in figure 1; “As shown in FIG. 1, the hypervisor 41 includes a communicating unit 41a and VM migration instruction receiving unit 41b. The communicating unit 41a implements communications between the virtual machine VM11 and the virtual machine VM12. Because the communicating unit 41a is a virtual communication path in the hypervisor 41, a communication method which does not depend on a compatibility with an external communication can be performed. For example, the virtual machine VM11 and the virtual machine VM12 are connected one-to-one. Instead of this, communication contents may be copied in a shared memory so as to reduce communication overhead and simplify an implementation.” Paragraph 0040; Velagapalli: see the subscriber and publisher applications throughout the hierarchical levels (i.e., multiple I/O switches) as illustrated in figure 2; “A data publisher is a site where data is generated to be published to other sites. A data subscriber is a site that collects data from publishers. The “site” can be a system or device within the industrial control system, and can be implemented as an application executing on such a system or device. A given physical system or device may implement multiple subscriber/publisher applications. Any of the elements of FIG. 1 can act as publisher or subscriber site. Each of the subscriber sites and publisher sites has an associated application hierarchy property.” Paragraph 0042; “In this example, the CEO could run a process to collect state data from all publishers, or all publishers at a given level that includes a hierarchical indicator based on the application hierarchy properties. The process can select data as appropriate from the publishers based on the application hierarchy properties. Similarly, the application hierarchy properties can be used to generate a logical data map of the publishers and subscribers throughout the industrial control network/system.” Paragraph 0050; De Ligt: see the broker publishing the updated IP field data according to the publisher/subscriber patterns as illustrated in figure 1 and as described in paragraphs 0024, 0025, 0026)
De Ligt, Velagapalli, and Tsuchiya are combinable for the same rationale as set forth above with respect to claim 3.

Claim 19:
De Ligt and Velagapalli do not explicitly describe virtualization as described below.  However, Tsuchiya teaches the virtualization as described below.  
	The cited prior art describes the method of claim 18, wherein at least one of: 
the different types of process controllers include different types of virtual process controllers, or (see the subscriber and publisher applications in Velgapalli and the virtualization of communication in Tsuchiya; Tsuchiya: see the communicating units 41a, 51a communicating between VMs which operate different process controllers as illustrated in figure 1; “As shown in FIG. 1, the hypervisor 41 includes a communicating unit 41a and VM migration instruction receiving unit 41b. The communicating unit 41a implements communications between the virtual machine VM11 and the virtual machine VM12. Because the communicating unit 41a is a virtual communication path in the hypervisor 41, a communication method which does not depend on a compatibility with an external communication can be performed. For example, the virtual machine VM11 and the virtual machine VM12 are connected one-to-one. Instead of this, communication contents may be copied in a shared memory so as to reduce communication overhead and simplify an implementation.” Paragraph 0040; Velagapalli: see the subscriber and publisher applications throughout the hierarchical levels (i.e., multiple I/O switches) as illustrated in figure 2; “A data publisher is a site where data is generated to be published to other sites. A data subscriber is a site that collects data from publishers. The “site” can be a system or device within the industrial control system, and can be implemented as an application executing on such a system or device. A given physical system or device may implement multiple subscriber/publisher applications. Any of the elements of FIG. 1 can act as publisher or subscriber site. Each of the subscriber sites and publisher sites has an associated application hierarchy property.” Paragraph 0042; “In this example, the CEO could run a process to collect state data from all publishers, or all publishers at a given level that includes a hierarchical indicator based on the application hierarchy properties. The process can select data as appropriate from the publishers based on the application hierarchy properties. Similarly, the application hierarchy properties can be used to generate a logical data map of the publishers and subscribers throughout the industrial control network/system.” Paragraph 0050; De Ligt: see the broker publishing the updated IP field data according to the publisher/subscriber patterns as illustrated in figure 1 and as described in paragraphs 0024, 0025, 0026)
the different types of process controllers include different types of physical process controllers.
De Ligt, Velagapalli, and Tsuchiya are combinable for the same rationale as set forth above with respect to claim 3.

Claim 20:
De Ligt and Velagapalli do not explicitly describe virtualization as described below.  However, Tsuchiya teaches the virtualization as described below.  
	The cited prior art describes the method of claim 17, wherein virtualizing the multiple physical delivery mechanisms of I/O data includes 
virtualizing multiple types of I/O hardware, the multiple types of I/O hardware including at least one of: (see the subscriber and publisher applications in Velgapalli and the virtualization of communication in Tsuchiya; Tsuchiya: see the communicating units 41a, 51a communicating between VMs as illustrated in figure 1; “As shown in FIG. 1, the hypervisor 41 includes a communicating unit 41a and VM migration instruction receiving unit 41b. The communicating unit 41a implements communications between the virtual machine VM11 and the virtual machine VM12. Because the communicating unit 41a is a virtual communication path in the hypervisor 41, a communication method which does not depend on a compatibility with an external communication can be performed. For example, the virtual machine VM11 and the virtual machine VM12 are connected one-to-one. Instead of this, communication contents may be copied in a shared memory so as to reduce communication overhead and simplify an implementation.” Paragraph 0040; Velagapalli: see the subscriber and publisher applications throughout the hierarchical levels (i.e., multiple I/O switches) as illustrated in figure 2; “A data publisher is a site where data is generated to be published to other sites. A data subscriber is a site that collects data from publishers. The “site” can be a system or device within the industrial control system, and can be implemented as an application executing on such a system or device. A given physical system or device may implement multiple subscriber/publisher applications. Any of the elements of FIG. 1 can act as publisher or subscriber site. Each of the subscriber sites and publisher sites has an associated application hierarchy property.” Paragraph 0042; “In this example, the CEO could run a process to collect state data from all publishers, or all publishers at a given level that includes a hierarchical indicator based on the application hierarchy properties. The process can select data as appropriate from the publishers based on the application hierarchy properties. Similarly, the application hierarchy properties can be used to generate a logical data map of the publishers and subscribers throughout the industrial control network/system.” Paragraph 0050; De Ligt: see the broker publishing the updated IP field data according to the publisher/subscriber patterns as illustrated in figure 1 and as described in paragraphs 0024, 0025, 0026)
one or more types of physical I/O cards, 
one or more types of physical I/O devices, or 
one or more components of electronic marshalling systems. (see the subscriber and publisher applications in Velgapalli and the virtualization of communication in Tsuchiya; Tsuchiya: see the communicating units 41a, 51a communicating between VMs as illustrated in figure 1; “As shown in FIG. 1, the hypervisor 41 includes a communicating unit 41a and VM migration instruction receiving unit 41b. The communicating unit 41a implements communications between the virtual machine VM11 and the virtual machine VM12. Because the communicating unit 41a is a virtual communication path in the hypervisor 41, a communication method which does not depend on a compatibility with an external communication can be performed. For example, the virtual machine VM11 and the virtual machine VM12 are connected one-to-one. Instead of this, communication contents may be copied in a shared memory so as to reduce communication overhead and simplify an implementation.” Paragraph 0040; Velagapalli: see the subscriber and publisher applications throughout the hierarchical levels (i.e., multiple I/O switches) as illustrated in figure 2; “A data publisher is a site where data is generated to be published to other sites. A data subscriber is a site that collects data from publishers. The “site” can be a system or device within the industrial control system, and can be implemented as an application executing on such a system or device. A given physical system or device may implement multiple subscriber/publisher applications. Any of the elements of FIG. 1 can act as publisher or subscriber site. Each of the subscriber sites and publisher sites has an associated application hierarchy property.” Paragraph 0042; “In this example, the CEO could run a process to collect state data from all publishers, or all publishers at a given level that includes a hierarchical indicator based on the application hierarchy properties. The process can select data as appropriate from the publishers based on the application hierarchy properties. Similarly, the application hierarchy properties can be used to generate a logical data map of the publishers and subscribers throughout the industrial control network/system.” Paragraph 0050; De Ligt: see the broker publishing the updated IP field data according to the publisher/subscriber patterns as illustrated in figure 1 and as described in paragraphs 0024, 0025, 0026)
De Ligt, Velagapalli, and Tsuchiya are combinable for the same rationale as set forth above with respect to claim 3.

Claim 23:
De Ligt and Velagapalli do not explicitly describe virtualization as described below.  However, Tsuchiya teaches the virtualization as described below.  
	The cited prior art describes the system of claim 22, wherein the I/O switch is at least partially disposed in a virtual environment of the industrial process plant, the plurality of nodes includes one or more virtual nodes disposed within the virtual environment of the industrial (see the subscriber and publisher applications in Velgapalli and the VMs and virtualization of communication in Tsuchiya; Tsuchiya: see the communicating units 41a, 51a communicating between VMs as illustrated in figure 1; “As shown in FIG. 1, the hypervisor 41 includes a communicating unit 41a and VM migration instruction receiving unit 41b. The communicating unit 41a implements communications between the virtual machine VM11 and the virtual machine VM12. Because the communicating unit 41a is a virtual communication path in the hypervisor 41, a communication method which does not depend on a compatibility with an external communication can be performed. For example, the virtual machine VM11 and the virtual machine VM12 are connected one-to-one. Instead of this, communication contents may be copied in a shared memory so as to reduce communication overhead and simplify an implementation.” Paragraph 0040; Velagapalli: see the subscriber and publisher applications throughout the hierarchical levels (i.e., multiple I/O switches) as illustrated in figure 2; “A data publisher is a site where data is generated to be published to other sites. A data subscriber is a site that collects data from publishers. The “site” can be a system or device within the industrial control system, and can be implemented as an application executing on such a system or device. A given physical system or device may implement multiple subscriber/publisher applications. Any of the elements of FIG. 1 can act as publisher or subscriber site. Each of the subscriber sites and publisher sites has an associated application hierarchy property.” Paragraph 0042; “In this example, the CEO could run a process to collect state data from all publishers, or all publishers at a given level that includes a hierarchical indicator based on the application hierarchy properties. The process can select data as appropriate from the publishers based on the application hierarchy properties. Similarly, the application hierarchy properties can be used to generate a logical data map of the publishers and subscribers throughout the industrial control network/system.” Paragraph 0050; De Ligt: see the broker publishing the updated IP field data according to the publisher/subscriber patterns as illustrated in figure 1 and as described in paragraphs 0024, 0025, 0026)
De Ligt, Velagapalli, and Tsuchiya are combinable for the same rationale as set forth above with respect to claim 3.

Claim 24:
De Ligt and Velagapalli do not explicitly describe virtualization as described below.  However, Tsuchiya teaches the virtualization as described below.  
	The cited prior art describes the system of claim 23, wherein each virtual node of at least some of the one or more virtual nodes further includes a respective PIO subsystem layer disposed between the respective publish/subscribe layer of the each virtual node and a component behavior module of the each virtual node, the respective PIO subsystem simulating a physical data delivery mechanism native to the component behavior module of the each virtual node. (see the subscriber and publisher applications in Velgapalli and the virtualization of communication in Tsuchiya; Tsuchiya: see the communicating units 41a, 51a communicating between VMs as illustrated in figure 1; “As shown in FIG. 1, the hypervisor 41 includes a communicating unit 41a and VM migration instruction receiving unit 41b. The communicating unit 41a implements communications between the virtual machine VM11 and the virtual machine VM12. Because the communicating unit 41a is a virtual communication path in the hypervisor 41, a communication method which does not depend on a compatibility with an external communication can be performed. For example, the virtual machine VM11 and the virtual machine VM12 are connected one-to-one. Instead of this, communication contents may be copied in a shared memory so as to reduce communication overhead and simplify an implementation.” Paragraph 0040; Velagapalli: see the subscriber and publisher applications throughout the hierarchical levels (i.e., multiple I/O switches) as illustrated in figure 2; “A data publisher is a site where data is generated to be published to other sites. A data subscriber is a site that collects data from publishers. The “site” can be a system or device within the industrial control system, and can be implemented as an application executing on such a system or device. A given physical system or device may implement multiple subscriber/publisher applications. Any of the elements of FIG. 1 can act as publisher or subscriber site. Each of the subscriber sites and publisher sites has an associated application hierarchy property.” Paragraph 0042; “In this example, the CEO could run a process to collect state data from all publishers, or all publishers at a given level that includes a hierarchical indicator based on the application hierarchy properties. The process can select data as appropriate from the publishers based on the application hierarchy properties. Similarly, the application hierarchy properties can be used to generate a logical data map of the publishers and subscribers throughout the industrial control network/system.” Paragraph 0050; De Ligt: see the broker publishing the updated IP field data according to the publisher/subscriber patterns as illustrated in figure 1 and as described in paragraphs 0024, 0025, 0026)
De Ligt, Velagapalli, and Tsuchiya are combinable for the same rationale as set forth above with respect to claim 3.

Claim 25:
De Ligt and Velagapalli do not explicitly describe virtualization as described below.  However, Tsuchiya teaches the virtualization as described below.  
	The cited prior art describes the system of claim 23, wherein the each virtual node is one of: a virtual process controller, a virtual safety controller; a virtual safety logic solver; a virtual I/O card, device, or node; a virtual wireless device; a virtual Ethernet device; a virtual operator workstation; a virtual user interface device; a virtual tool; a virtual gateway; a virtual electronic marshalling cabinet or system; or a virtualization of another type of physical device or component disposed within a physical environment of the industrial process plant. (Tsuchiya: “The virtual machine VM11 is a virtual hardware in which the static operating system 42, the program for implementing saving unit 43, and the program for implementing an application 44 run. The virtual machine VM11 includes the virtual device VD11 relating to the real device RD11. The virtual machine VM12 is a virtual hardware in which the operating system 45 and the communication relaying unit 46 run. The virtual machine VM12 includes the virtual device VD12 relating to the real device RD12. That is, the hypervisor 41 manages the virtual machines VM11 and VM12 running virtually instead of the hardware HW1.” Paragraph 0039)
De Ligt, Velagapalli, and Tsuchiya are combinable for the same rationale as set forth above with respect to claim 3.

Claim 29:

	The cited prior art describes the system of claim 21, wherein at least a first portion of the plurality of nodes includes a set of virtual nodes of a virtual communications network disposed in a virtual environment of the industrial process plant, and the I/O switch further includes an interface to a virtual communications network via which real-time I/O data is delivered between the I/O switch and each virtual node of the set of virtual nodes. (see the subscriber and publisher applications in Velgapalli and the VMs and virtualization of communication in Tsuchiya; Tsuchiya: see the communicating units 41a, 51a communicating between VMs as illustrated in figure 1; “As shown in FIG. 1, the hypervisor 41 includes a communicating unit 41a and VM migration instruction receiving unit 41b. The communicating unit 41a implements communications between the virtual machine VM11 and the virtual machine VM12. Because the communicating unit 41a is a virtual communication path in the hypervisor 41, a communication method which does not depend on a compatibility with an external communication can be performed. For example, the virtual machine VM11 and the virtual machine VM12 are connected one-to-one. Instead of this, communication contents may be copied in a shared memory so as to reduce communication overhead and simplify an implementation.” Paragraph 0040; Velagapalli: see the subscriber and publisher applications throughout the hierarchical levels (i.e., multiple I/O switches) as illustrated in figure 2; “A data publisher is a site where data is generated to be published to other sites. A data subscriber is a site that collects data from publishers. The “site” can be a system or device within the industrial control system, and can be implemented as an application executing on such a system or device. A given physical system or device may implement multiple subscriber/publisher applications. Any of the elements of FIG. 1 can act as publisher or subscriber site. Each of the subscriber sites and publisher sites has an associated application hierarchy property.” Paragraph 0042; “In this example, the CEO could run a process to collect state data from all publishers, or all publishers at a given level that includes a hierarchical indicator based on the application hierarchy properties. The process can select data as appropriate from the publishers based on the application hierarchy properties. Similarly, the application hierarchy properties can be used to generate a logical data map of the publishers and subscribers throughout the industrial control network/system.” Paragraph 0050; De Ligt: see the broker publishing the updated IP field data according to the publisher/subscriber patterns as illustrated in figure 1 and as described in paragraphs 0024, 0025, 0026)
De Ligt, Velagapalli, and Tsuchiya are combinable for the same rationale as set forth above with respect to claim 3.

Claim 39:
De Ligt and Velagapalli do not explicitly describe virtualization as described below.  However, Tsuchiya teaches the virtualization as described below.  
	The cited prior art describes the system of claim 37, wherein at least some of the at least the portion of the I/O switch is implemented via virtualization, the virtualization of the I/O switch including a virtual machine, a container, or another type of virtualization. (see the subscriber and publisher applications in Velgapalli and the virtualization of communication in Tsuchiya; Tsuchiya: see the communicating units 41a, 51a communicating between VMs as illustrated in figure 1; “As shown in FIG. 1, the hypervisor 41 includes a communicating unit 41a and VM migration instruction receiving unit 41b. The communicating unit 41a implements communications between the virtual machine VM11 and the virtual machine VM12. Because the communicating unit 41a is a virtual communication path in the hypervisor 41, a communication method which does not depend on a compatibility with an external communication can be performed. For example, the virtual machine VM11 and the virtual machine VM12 are connected one-to-one. Instead of this, communication contents may be copied in a shared memory so as to reduce communication overhead and simplify an implementation.” Paragraph 0040; Velagapalli: see the subscriber and publisher applications throughout the hierarchical levels (i.e., multiple I/O switches) as illustrated in figure 2; “A data publisher is a site where data is generated to be published to other sites. A data subscriber is a site that collects data from publishers. The “site” can be a system or device within the industrial control system, and can be implemented as an application executing on such a system or device. A given physical system or device may implement multiple subscriber/publisher applications. Any of the elements of FIG. 1 can act as publisher or subscriber site. Each of the subscriber sites and publisher sites has an associated application hierarchy property.” Paragraph 0042; “In this example, the CEO could run a process to collect state data from all publishers, or all publishers at a given level that includes a hierarchical indicator based on the application hierarchy properties. The process can select data as appropriate from the publishers based on the application hierarchy properties. Similarly, the application hierarchy properties can be used to generate a logical data map of the publishers and subscribers throughout the industrial control network/system.” Paragraph 0050; De Ligt: see the broker publishing the updated IP field data according to the publisher/subscriber patterns as illustrated in figure 1 and as described in paragraphs 0024, 0025, 0026)
De Ligt, Velagapalli, and Tsuchiya are combinable for the same rationale as set forth above with respect to claim 3.

Claim 43:
De Ligt and Velagapalli do not explicitly describe virtualization as described below.  However, Tsuchiya teaches the virtualization as described below.  
	The cited prior art describes the system of claim 21, wherein the virtualized at least one physical delivery mechanism of I/O data comprises different virtualized physical delivery mechanisms of I/O data. (see the subscriber and publisher applications in Velgapalli and the virtualization of communication in Tsuchiya; Tsuchiya: see the communicating units 41a, 51a communicating between VMs as illustrated in figure 1; “As shown in FIG. 1, the hypervisor 41 includes a communicating unit 41a and VM migration instruction receiving unit 41b. The communicating unit 41a implements communications between the virtual machine VM11 and the virtual machine VM12. Because the communicating unit 41a is a virtual communication path in the hypervisor 41, a communication method which does not depend on a compatibility with an external communication can be performed. For example, the virtual machine VM11 and the virtual machine VM12 are connected one-to-one. Instead of this, communication contents may be copied in a shared memory so as to reduce communication overhead and simplify an implementation.” Paragraph 0040; Velagapalli: see the subscriber and publisher applications throughout the hierarchical levels (i.e., multiple I/O switches) as illustrated in figure 2; “A data publisher is a site where data is generated to be published to other sites. A data subscriber is a site that collects data from publishers. The “site” can be a system or device within the industrial control system, and can be implemented as an application executing on such a system or device. A given physical system or device may implement multiple subscriber/publisher applications. Any of the elements of FIG. 1 can act as publisher or subscriber site. Each of the subscriber sites and publisher sites has an associated application hierarchy property.” Paragraph 0042; “In this example, the CEO could run a process to collect state data from all publishers, or all publishers at a given level that includes a hierarchical indicator based on the application hierarchy properties. The process can select data as appropriate from the publishers based on the application hierarchy properties. Similarly, the application hierarchy properties can be used to generate a logical data map of the publishers and subscribers throughout the industrial control network/system.” Paragraph 0050; De Ligt: see the broker publishing the updated IP field data according to the publisher/subscriber patterns as illustrated in figure 1 and as described in paragraphs 0024, 0025, 0026)
De Ligt, Velagapalli, and Tsuchiya are combinable for the same rationale as set forth above with respect to claim 3.

Claim 44:
De Ligt and Velagapalli do not explicitly describe virtualization as described below.  However, Tsuchiya teaches the virtualization as described below.  
	The cited prior art describes the system of claim 43, wherein the different virtualized physical delivery mechanisms are utilized to deliver I/O data to/from different nodes of the plurality of nodes, the different nodes including different types of process controllers. (see the subscriber and publisher applications in Velgapalli and the virtualization of communication in Tsuchiya; Tsuchiya: see the communicating units 41a, 51a communicating between VMs as illustrated in figure 1; “As shown in FIG. 1, the hypervisor 41 includes a communicating unit 41a and VM migration instruction receiving unit 41b. The communicating unit 41a implements communications between the virtual machine VM11 and the virtual machine VM12. Because the communicating unit 41a is a virtual communication path in the hypervisor 41, a communication method which does not depend on a compatibility with an external communication can be performed. For example, the virtual machine VM11 and the virtual machine VM12 are connected one-to-one. Instead of this, communication contents may be copied in a shared memory so as to reduce communication overhead and simplify an implementation.” Paragraph 0040; Velagapalli: see the subscriber and publisher applications throughout the hierarchical levels (i.e., multiple I/O switches) as illustrated in figure 2; “A data publisher is a site where data is generated to be published to other sites. A data subscriber is a site that collects data from publishers. The “site” can be a system or device within the industrial control system, and can be implemented as an application executing on such a system or device. A given physical system or device may implement multiple subscriber/publisher applications. Any of the elements of FIG. 1 can act as publisher or subscriber site. Each of the subscriber sites and publisher sites has an associated application hierarchy property.” Paragraph 0042; “In this example, the CEO could run a process to collect state data from all publishers, or all publishers at a given level that includes a hierarchical indicator based on the application hierarchy properties. The process can select data as appropriate from the publishers based on the application hierarchy properties. Similarly, the application hierarchy properties can be used to generate a logical data map of the publishers and subscribers throughout the industrial control network/system.” Paragraph 0050; De Ligt: see the broker publishing the updated IP field data according to the publisher/subscriber patterns as illustrated in figure 1 and as described in paragraphs 0024, 0025, 0026)
De Ligt, Velagapalli, and Tsuchiya are combinable for the same rationale as set forth above with respect to claim 3.

Claim 45:
De Ligt and Velagapalli do not explicitly describe virtualization as described below.  However, Tsuchiya teaches the virtualization as described below.  
	The cited prior art describes the system of claim 44, wherein at least one of: the different types of process controllers include different types of virtual process controllers, or the different types of process controllers include different types of physical process controllers. (see the subscriber and publisher applications in Velgapalli and the virtualization of communication in Tsuchiya; Tsuchiya: see the communicating units 41a, 51a communicating between VMs as illustrated in figure 1; “As shown in FIG. 1, the hypervisor 41 includes a communicating unit 41a and VM migration instruction receiving unit 41b. The communicating unit 41a implements communications between the virtual machine VM11 and the virtual machine VM12. Because the communicating unit 41a is a virtual communication path in the hypervisor 41, a communication method which does not depend on a compatibility with an external communication can be performed. For example, the virtual machine VM11 and the virtual machine VM12 are connected one-to-one. Instead of this, communication contents may be copied in a shared memory so as to reduce communication overhead and simplify an implementation.” Paragraph 0040; Velagapalli: see the subscriber and publisher applications throughout the hierarchical levels (i.e., multiple I/O switches) as illustrated in figure 2; “A data publisher is a site where data is generated to be published to other sites. A data subscriber is a site that collects data from publishers. The “site” can be a system or device within the industrial control system, and can be implemented as an application executing on such a system or device. A given physical system or device may implement multiple subscriber/publisher applications. Any of the elements of FIG. 1 can act as publisher or subscriber site. Each of the subscriber sites and publisher sites has an associated application hierarchy property.” Paragraph 0042; “In this example, the CEO could run a process to collect state data from all publishers, or all publishers at a given level that includes a hierarchical indicator based on the application hierarchy properties. The process can select data as appropriate from the publishers based on the application hierarchy properties. Similarly, the application hierarchy properties can be used to generate a logical data map of the publishers and subscribers throughout the industrial control network/system.” Paragraph 0050; De Ligt: see the broker publishing the updated IP field data according to the publisher/subscriber patterns as illustrated in figure 1 and as described in paragraphs 0024, 0025, 0026)
De Ligt, Velagapalli, and Tsuchiya are combinable for the same rationale as set forth above with respect to claim 3.

Claim 46:
De Ligt and Velagapalli do not explicitly describe virtualization as described below.  However, Tsuchiya teaches the virtualization as described below.  
(see the subscriber and publisher applications in Velgapalli and the virtualization of communication in Tsuchiya; Tsuchiya: see the communicating units 41a, 51a communicating between VMs as illustrated in figure 1; “As shown in FIG. 1, the hypervisor 41 includes a communicating unit 41a and VM migration instruction receiving unit 41b. The communicating unit 41a implements communications between the virtual machine VM11 and the virtual machine VM12. Because the communicating unit 41a is a virtual communication path in the hypervisor 41, a communication method which does not depend on a compatibility with an external communication can be performed. For example, the virtual machine VM11 and the virtual machine VM12 are connected one-to-one. Instead of this, communication contents may be copied in a shared memory so as to reduce communication overhead and simplify an implementation.” Paragraph 0040; Velagapalli: see the subscriber and publisher applications throughout the hierarchical levels (i.e., multiple I/O switches) as illustrated in figure 2; “A data publisher is a site where data is generated to be published to other sites. A data subscriber is a site that collects data from publishers. The “site” can be a system or device within the industrial control system, and can be implemented as an application executing on such a system or device. A given physical system or device may implement multiple subscriber/publisher applications. Any of the elements of FIG. 1 can act as publisher or subscriber site. Each of the subscriber sites and publisher sites has an associated application hierarchy property.” Paragraph 0042; “In this example, the CEO could run a process to collect state data from all publishers, or all publishers at a given level that includes a hierarchical indicator based on the application hierarchy properties. The process can select data as appropriate from the publishers based on the application hierarchy properties. Similarly, the application hierarchy properties can be used to generate a logical data map of the publishers and subscribers throughout the industrial control network/system.” Paragraph 0050; De Ligt: see the broker publishing the updated IP field data according to the publisher/subscriber patterns as illustrated in figure 1 and as described in paragraphs 0024, 0025, 0026)
De Ligt, Velagapalli, and Tsuchiya are combinable for the same rationale as set forth above with respect to claim 3.


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0026942 (De Ligt) in view of U.S. Patent Application Publication No. 2018/0314240 (Velagapalli) and further in view of U.S. Patent Application Publication No. 2018/0364688 (Sait) (cited by Applicant).


Claim 11:
De Ligt and Velagapalli do not explicitly describe the time interval as described below.  However, Sait teaches the time interval as described below.  
(Sait: “An exemplary minimum controller's scan time resolution is 100 ms with a total of 35 ms dedicated for I/O communication services. Therefore, the average communication latency between the controller and the I/O system through the real-time publish/subscribe DDS middleware shall be within 35 ms. The baseline performance test measured the communication latency and throughput of one controller and one I/O system.” Paragraph 0126)
One of ordinary skill in the art would have recognized that applying the known technique of De Ligt, namely, industrial process control using IP communications with publisher subscriber patterns, and the known techniques of Velagapalli, namely, a flexible hierarchical model for monitoring distributed industrial control systems, with the known techniques of Sait, namely, a collaborative automation platform, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of De Ligt to distribute sensor data based on publisher subscriber patterns and the teachings of Velagapalli to use publisher and subscriber components for distributing data and controlling an industrial control systems and the teachings of Sait to utilize distributed autonomous process controllers would have been recognized by those of ordinary skill in the art as resulting in an improved industrial control system (i.e., using distributed data to control a process in an industrial control system of De Ligt based on the teachings of controlling a process using distributed data in Velagapalli and the teachings of process control with particular real-time publishing timeframes in Sait).

Claim 12:
De Ligt and Velagapalli do not explicitly describe the time interval as described below.  However, Sait teaches the time interval as described below.  
The cited prior art describes the method of claim 11, wherein controlling, during the run-time operations of the industrial process plant, the at least the portion of the industrial process comprises delivering the process I/O data between the field device and the process controller of the process control within a time interval of less than 100 microseconds. (Sait: “An exemplary minimum controller's scan time resolution is 100 ms with a total of 35 ms dedicated for I/O communication services. Therefore, the average communication latency between the controller and the I/O system through the real-time publish/subscribe DDS middleware shall be within 35 ms. The baseline performance test measured the communication latency and throughput of one controller and one I/O system.” Paragraph 0126)
De Ligt, Velagapalli, and Sait are combinable for the same rationale as set forth above with respect to claim 11.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2009/0089359 describes access to data streams in an industrial automation system via a subscription and notification component.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/Primary Examiner, Art Unit 2116